UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7295


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

BRANDI CAMBRON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:07-cr-00036-RGD-TEM-1)


Submitted:   December 3, 2010               Decided:   January 5, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandi Cambron, Appellant Pro Se.       Brian James Samuels,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In March 2008, Brandi Cambron was sentenced to four

months’     imprisonment,       three     years     of    supervised           release,    and

restitution,       after    she    pleaded       guilty        to    wire      fraud.      In

January 2010, Cambron’s probation officer filed a petition with

the district court detailing a multitude of alleged violations

of   the   conditions      of   Cambron’s        release.           The    district      court

found that Cambron had violated those conditions and sentenced

her to six months’ imprisonment with no additional supervised

release.     The district court entered the order on May 20, 2010.

On   July     22,    2010,        Cambron       filed     a      letter         motion    for

reconsideration       seeking       a   reduction         of    her       sentence.        On

July 29,     the    district       court        granted       Cambron’s         motion    for

reconsideration, but concluded that it lacked the authority to

grant the relief Cambron requested, and indicated that it would

not grant such relief in any event.                  Cambron noted an appeal of

this order, at the earliest, on August 31, 2010. *

             The    Government      has     filed    a    motion          to   dismiss    the

appeal as untimely.         We deny the motion.                In criminal cases, the

defendant must file the notice of appeal within fourteen days

      *
       Cambron’s notice of appeal is dated August 31, 2010. It
was filed by the district court on September 7, 2010.
Accordingly, we deem the date Cambron signed her notice of
appeal as the earliest date she could have complied with the
filing requirement of Fed. R. App. P. 4(c)(1).



                                            2
after entry of the judgment or order being appealed.                              Fed. R.

App. P. 4(b)(1)(A).           With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                              Fed.

R. App. P. 4(b)(4).             Here, the Government correctly points out

that Cambron’s notice of appeal fell significantly outside the

time    to    appeal    the     May   19    revocation         order,     even   with    an

allowance for excusable neglect.                      However, Cambron’s notice of

appeal   references      the     July      29       order   granting     her   motion   for

reconsideration but denying the requested relief.

              Cambron’s notice of appeal from the July 29 order was

filed    beyond   the    fourteen-day           appeal      period,      but   within   the

excusable neglect period.             See Fed. R. App. P. 4(b)(4).                Because

the district court’s order misinformed Cambron she had sixty

days in which to note her appeal, we find excusable neglect

appears on the face of the record.                      See United States v. Reyes,

759    F.2d   351,     354    (4th Cir. 1985).              Thus,   we    will   exercise

jurisdiction over Cambron’s appeal.

              Turning to the merits of Cambron’s appeal, we have

reviewed the record and the district court’s order and find no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.            As the district court held, none of the

grounds for modifying a final sentence, set forth in 18 U.S.C.

§ 3582(c) (2006), are applicable to Cambron’s case.                            Therefore,

                                                3
the district court correctly found itself without jurisdiction

to grant the requested relief.          See United States v. Goodwyn,

596 F.3d 233, 235 (4th Cir.), cert. denied, 130 S. Ct. 3530

(2010).

           Accordingly, although we deny the Government’s motion

to dismiss, we affirm the decision of the district court.             We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    4